Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 7, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146763(77)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  HEATHER LYNN HANNAY,
           Plaintiff-Appellee,
                                                                   SC: 146763
  v                                                                COA: 307616
                                                                   Court of Claims: 09-000116-MZ
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ___________________________________/

         On order of the Chief Justice, the motion of the Michigan Townships Association
  to extend the time for filing an amicus curiae brief is GRANTED. The amicus brief
  submitted on March 4, 2014, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               March 7, 2014
                                                                              Clerk